Citation Nr: 0926940	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-14 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether denial of the Veteran's claims for service connection 
for a back disorder and a gastrointestinal disorder due to 
failure to submit evidence requested by the Department of 
Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico was proper. 


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1957 to 
February 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).

The issues of service connection for a gastrointestinal 
disorder and a back disorder are addressed in the remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The record reflects that the Veteran failed to respond to 
two letters from the RO requesting he complete a National 
Archives and Records Administration Form 13055 (Request for 
Information Needed to Reconstruct Medical Data) (NA Form 
13055) in order for the RO to attempt to obtain any service 
treatment records not destroyed by the 1973 fire at the 
National Personnel Records Center (NPRC).  

2.  The RO thereafter denied the Veteran's claim for service 
connection based on a finding that he failed to return a 
completed NA Form 13055 and therefore had not submitted a 
substantially complete Application for Compensation and/or 
Pension (application).

3.  The Veteran submitted a substantially complete 
application to the RO.


CONCLUSION OF LAW

The criteria for a substantially complete application to the 
RO for the issues of entitlement of service connection for a 
gastrointestinal disorder and a back disorder have been met, 
and therefore, the RO's denials of the Veteran's claims for 
service connection for a back disorder and a gastrointestinal 
disorder due to failure to submit evidence was not proper..  
38 C.F.R. § 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1996, the Veteran filed a claim for service 
connection for gastric problems and stomach pain.  By an 
August 1996 letter, the VA regional office in Philadelphia, 
Pennsylvania (AOJ) informed the Veteran that his service 
treatment records had not been found and requested that he 
complete and return the enclosed National Archives and 
Records Administration Form 13055, Request for Information 
Needed to Reconstruct Medical Data (NA Form 13055).  The 
record is negative for any indication that the form was 
completed by the Veteran.  Next, in September 1996, the AOJ 
requested that the Veteran complete and return the enclosed 
NA Form 13075, Questionnaire About Military Service.  The AOJ 
notified the Veteran that the evidence must be received 
within one year from the letter or benefits would not be paid 
prior to receipt, if entitlement to the benefit was 
established.  In November 1996, the Veteran requested that 
his claims file be transferred to the RO because he moved to 
Puerto Rico in September 1996.  The Veteran also requested 
that his previously scheduled VA examination be rescheduled 
as he had moved.  The September 1996 letter referenced above 
was remailed to the Veteran's address in Puerto Rico.

Thereafter, a claim for a "disc" condition and stomach 
condition with the Veteran's Certification of Military 
Service and a private medical record dated in November 2005 
was received by the RO in November 2006.  The Veteran was 
notified in a December 2006 letter that his service treatment 
records may have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  The RO requested 
that the Veteran complete and return an enclosed NA Form 
13055 in order for a thorough search to be made for military 
records in support of his claim.  In February 2007 and March 
2007, the Veteran filed VA Forms 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.  In April 2007, the NPRC confirmed that the 
Veteran's service treatment records and Surgeon General 
records were fire related.  In May 2007, the RO sent a letter 
to the Veteran notifying him that his service treatment 
records were fire-related and request that he complete the 
enclosed NA Form 13055 so that the RO could request a more 
thorough search for his service treatment records.  The 
letter notified the Veteran that "failure to respond or an 
incomplete response may result in denial of your claim." 

By a July 2007 letter, the RO denied the Veteran's claim for 
service connection on the basis that a completed NA Form 
13055 had not been received.  The RO further informed the 
Veteran that if the form was received by May 29, 2008, his 
claim would continue to be processed, and any information 
received after that date would be considered a new claim.  

In August 2007 the Veteran submitted a notice of disagreement 
to the RO's July 2007 decision.  The Veteran stated that 
"[he] had problems finding the information VA ask[ed] [him] 
for."  The Veteran further stated that "[he understood his] 
records were probably lost in the fire [b]ut [he] still 
want[ed] to appeal VA['s] decision on [his] case... [a]nd get 
more evidence to submit [in] support of [his] case."  

The RO subsequently issued a statement of the case in 
February 2008 and stated as the basis for its denial 
"failure to submit requested evidence."  The RO further 
stated that 

[w]hen VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim...[s]ince we have 
not received the requested information 
the [V]eteran's claim was properly 
denied.  If in the future the [V]eteran 
submits the evidence VA must readjudicate 
the claim.  

While the Veteran did not return to the RO a completed NA 
Form 13055, he included in his November 2006 claim for 
service connection the dates he had been treated for his 
gastrointestinal and back disorders, as well as the name and 
address of the medical facility where he had been treated.  
The Veteran also sent to the RO Authorizations and Consents 
to Release Information to the Department of Veterans Affairs, 
VA Forms 21-4142, in November 2006 and in February 2007 
through March 2007, identifying the hospitals where he had 
been treated for his gastrointestinal and back disorders.  
Moreover, in the Veteran's original claim for service 
connection filed in August 1996, he listed his dates of 
service, branch of service, and rank, the names and locations 
of seven hospitals where he had been treated for his 
gastrointestinal disorder, as well as the dates of his 
treatment at these hospitals.  Additionally, the Veteran 
reported in his August 1996 claim that while he was in 
service he had been treated at the Base Hospital in Fort 
Buchanan, Puerto Rico in December 1957.  Included with his 
November 2006 claim, the Veteran submitted his Certificate of 
Military Service.  Finally, in his August 2007 notice of 
disagreement, the Veteran informed the RO that he had 
problems finding the information VA had requested. 

The information to be included on an NA Form 13055 consists 
of the following: name of patient used at time of treatment; 
service number; social security number; nature of illness, 
injury, or treatment; treatment dates (month/year); whether 
treatment was in-patient or out-patient; and organization to 
which Veteran was assigned.  The Board finds that at the time 
of the July 2007 letter which denied the Veteran's claim for 
service connection for his gastrointestinal and back 
disorders, the RO had been provided with all of the 
information listed above. 

The Board next finds that the Veteran submitted to the RO a 
substantially complete application for benefits.  Under 
38 C.F.R. § 3.159(a)(3), a substantially complete application 
means an application containing the claimant's name; his or 
her relationship to the Veteran, if applicable; sufficient 
service information for VA to verify the claimed service, if 
applicable; the benefit claimed and any medical condition(s) 
on which it is based; the claimant's signature; and in claims 
for non-service connected disability or death pension and 
parents' dependency and indemnity compensation, a statement 
of income.  Again, all of the required information was 
provided to the RO at the time of the denial for service 
connection.

As noted above, the Veteran submitted a substantially 
complete application for benefits.  Moreover, at the time of 
the denial for service connection in July 2007, the RO had in 
its possession copies of the Veteran's private treatment 
records dated in October 1985 through January 2007.  
Therefore, the Board finds the RO erred in failing to decide 
the Veteran's claim based on all the information and evidence 
contained in the file.
ORDER

The RO's denial of the Veteran's claim for service connection 
on the basis that he failed to supply requested evidence was 
improper, to that extent only, the appeal is granted.


REMAND

As discussed in the Board decision above, additional evidence 
is necessary in order to comply with VA's duty to assist the 
Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & 
Supp. 2008).  Specifically, the Board finds that the RO erred 
in denying the Veteran's claim for service connection for 
gastrointestinal and back disorders on the basis that he 
failed to submit requested evidence, as he submitted a 
substantially complete application for benefits and informed 
the RO in response to their inquiries that he had no further 
information to provide.  Therefore, the RO must readjudicate 
on the merits the Veteran's claim for service connection.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice to the 
Veteran as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the NPRC, or any 
other appropriate agency, and request the 
Veteran's clinical records from the base 
hospital at Fort Buchanan, Puerto Rico 
from December 1958.  If these records 
cannot be found, or if they have been 
destroyed, the RO must ask for specific 
confirmation of that fact.  Thereafter, if 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO took to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must be given an opportunity 
to respond.

3.  Thereafter, the RO must readjudicate 
the issues on appeal.  If any benefit on 
appeal is denied, the Veteran must be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
statement of the case.  The Veteran must 
be afforded the applicable time period in 
which to respond.  The case must then be 
returned to the Board for further 
appellate consideration.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


